                  Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


   BILL SPURLOCK,                                       )
                                                        )
                            Plaintiff,                  ) Case No.
                                                        )
             v.                                         ) JURY TRIAL DEMANDED
                                                        )
   SHUTTERFLY, INC., WILLIAM J. LANSING,                )
   RYAN O'HARA, THOMAS D. HUGHES, EVA                   )
   MANOLIS, ANN MATHER, ELIZABETH S.                    )
   RAFAEL, ELIZABETH P. SARTAIN, HENRY                  )
   TAYLOE STANSBURY, BRIAN T. SWETTE,                   )
   and MICHAEL P. ZEISSER,                              )
                                                        )
                            Defendants.                 )


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, Bill Spurlock, by his undersigned attorneys, for this complaint against

  Defendants, alleges upon personal knowledge with respect to himself, and upon information and

  belief based upon, inter alia, the investigation of counsel, as to all other allegations herein, as

  follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Shutterfly, Inc. (“Shutterfly” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Shutterfly, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the proposed

acquisition of Shutterfly by Photo Holdings, LLC (“Newco”) and Photo Holdings Merger Sub, Inc.

(“Merger Sub”), a wholly owned subsidiary of Newco (collectively “Photo Holdings”).


                                                   1
               Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 2 of 14



       2.      Newco is an affiliate of the Apollo Funds, which are managed by affiliates of Apollo

Global Management, LLC.

       3.      On June 10, 2019, Shutterfly entered into an agreement and plan of merger (the

“Merger Agreement”) with Photo Holdings, pursuant to which Merger Sub will merge with and into

Shutterfly, with Shutterfly continuing as the surviving corporation and wholly owned subsidiary of

Newco (the “Proposed Transaction”).

       4.      Upon consummation of the merger, each share of Shutterfly common stock will be

converted into the right to receive $51.00 in cash per share (the “Merger Consideration”).

       5.      On July 19, 2019, in order to convince Shutterfly public common shareholders to vote

in favor of the Proposed Transaction, the Defendants authorized the filing of a materially incomplete

and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation of Sections

14(a) and 20(a) of the Exchange Act.

       6.      In particular, the Proxy contains materially incomplete and misleading information

concerning the valuation analyses performed by Shutterfly’s financial advisor, Morgan Stanley & Co.

LLC ("Morgan Stanley”) regarding the Proposed Transaction.

       7.      The Proposed Transaction is expected to close early in the 4th quarter of this year and

the special meeting of the Company’s shareholders to vote on the Proposed Transaction will be

scheduled in the coming weeks. Therefore, it is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the special meeting, so Plaintiff can properly exercise his

corporate voting rights.

       8.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and

until the material information discussed below is disclosed to Shutterfly’s public common


                                                   2
                Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 3 of 14



shareholders sufficiently in advance of the upcoming shareholder vote or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                   JURISDICTION AND VENUE

        9.        This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

        10.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

        11.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Shutterfly’s common stock trades on the Nasdaq Global Select

Market (“NasdaqGS”), which is also headquartered in this District. See, e.g., United States v.

Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, Shutterfly’s proxy

solicitor, MacKenzie Partners, Inc. is located in this District at 1407 Broadway, New York, NY

10018. Moreover, any proceeding in connection with Shutterfly’s Debt Financing is subject to the


                                                   3
               Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 4 of 14



exclusive jurisdiction of this District.

                                               PARTIES

        12.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Shutterfly common stock.

        13.     Defendant Shutterfly is a public company incorporated under the laws of Delaware

with principal executive offices located at 2800 Bridge Parkway, Redwood City, California 94065.

Shutterfly’s common stock is traded on the NasdaqGS under the ticker symbol “SFLY.”

        14.     Defendant William J. Lansing is, and has been at all relevant times, a director of the

Company and Chairman of the Board.

        15.     Defendant Ryan O'Hara is a director of the Company and its President and Chief

Executive Officer, effective June 24, 2019.

        16.     Defendant Thomas D. Hughes is, and has been at all relevant times, a director of the

Company.

        17.     Defendant Eva Manolis is, and has been at all relevant times, a director of the

Company.

        18.     Defendant Ann Mather is, and has been at all relevant times, a director of the

Company.

        19.     Defendant Elizabeth S. Rafael is, and has been at all relevant times, a director of the

Company.

        20.     Defendant Elizabeth P. Sartain is, and has been at all relevant times, a director of the

Company.

        21.     Defendant Henry Tayloe Stansbury is, and has been at all relevant times, a director

of the Company.

        22.     Defendant Brian T. Swette is, and has been at all relevant times, a director of the


                                                   4
               Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 5 of 14



Company.

        23.     Defendant Michael P. Zeisser is, and has been at all relevant times, a director of the

Company.

        24.     The Defendants identified in paragraphs 14 through 23 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Shutterfly, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

         25.    Shutterfly is an online manufacturer and retailer of personalized products and

services. The Company focuses on helping consumers manage their memories through the medium

of photography. Shutterfly provides a range of personalized photo-based products and services that

enable consumers to upload, edit, organize, find, share, create, print, and preserve their memories in

a thoughtful manner.

         26.    On June 10, 2019, the Board caused the Company to enter into the Merger Agreement

with Photo Holdings. Pursuant to the terms of the Merger Agreement, Shutterfly shareholders will

be entitled to receive $51.00 in cash for each share of Shutterfly common stock they own.

         27.    According to the June 10, 2019, press release announcing the Proposed Transaction:

                Shutterfly, Inc. Agrees to be Acquired by Certain Funds Managed by
                 Affiliates of Apollo Global Management in an All-Cash Transaction
                                with an Enterprise Value of $2.7 Billion

                Shutterfly, Inc. stockholders to receive $51.00 per share in cash

                Redwood City, CA – June 10, 2019 – Shutterfly, Inc. (Nasdaq: SFLY)
                (“Shutterfly” or the “Company”), a leading retailer and manufacturing
                platform dedicated to helping capture, preserve, and share life’s important
                moments, today announced that it has entered into a definitive agreement
                with affiliates of certain funds (the “Apollo Funds”) managed by affiliates
                of Apollo Global Management, LLC (together with its consolidated
                subsidiaries, “Apollo”) (NYSE: APO), a leading global alternative
                investment manager, pursuant to which the Apollo Funds will acquire all
                the outstanding shares of Shutterfly for $51.00 per share in cash, or
                enterprise value of approximately $2.7 billion.

                                                   5
Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 6 of 14




The $51.00 per share cash consideration represents a premium of 31% when
compared to Shutterfly’s unaffected closing stock price of $38.91 on April
23, 2019, the last trading day before a media report was published
speculating that Apollo Funds were considering a bid for the Company. The
Shutterfly Board of Directors unanimously approved the agreement with the
Apollo Funds and recommends that Shutterfly stockholders vote in favor of
the transaction.

“Earlier this year, Shutterfly announced the formation of a Strategic Review
Committee to continue the Board of Directors’ ongoing review of strategic
alternatives for the Company,” said William Lansing, Shutterfly’s
Chairman of the Board. “We ran a broad and comprehensive process,
engaging with a significant number of potential buyers, and are pleased that
the process culminated in a transaction that maximizes value for Shutterfly
stockholders. We look forward to working closely with Apollo as we
continue to build a compelling service that enables deeper, more personal
relationships for our customers, and to advance our digital and
manufacturing capabilities to support sustainable growth.”

“Shutterfly has cultivated a deep connection with customers through its
three divisions, Shutterfly Consumer, Shutterfly Business Solutions and
Lifetouch, each of which we view as exceptional platforms with leading
positions in their respective segments,” said David Sambur, Senior Partner
at Apollo. “At a time when billions of photos are taken every day, Shutterfly
has led the charge as a pioneer of personalized photo products and school
photography, helping consumers capture, preserve and share life’s most
important moments. We are excited to work with Shutterfly’s leadership
and talented team of dedicated employees to grow each of the businesses
and further enhance customer relationships across both Shutterfly and
Lifetouch.”

Lansing continued, “This transaction is a testament to our outstanding team
of talented employees and the company they have built. What began as a
digital photo printing company is now a large and diversified business that
has successfully evolved with our customers. As we enter this exciting new
chapter for Shutterfly, Apollo is an ideal strategic partner, as they will
provide additional resources and industry knowledge while we continue to
work on our important business initiatives.”

In a separate press release issued today, Shutterfly announced the
appointment of Ryan O’Hara as its President and Chief Executive Officer,
effective June 24, 2019.

Transaction Details
The transaction is expected to close by early fourth quarter 2019. The
transaction is subject to customary closing conditions, including approval
by Shutterfly stockholders and receipt of clearance under the Hart-Scott-

                                   6
                Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 7 of 14



                Rodino Antitrust Improvements Act of 1976.
                Upon completion of the transaction, Shutterfly will become a privately held
                company, and its shares will no longer be listed on the NASDAQ Global
                Select Market.

                Advisors and Financing Providers
                Morgan Stanley & Co. LLC is acting as financial advisor to Shutterfly, and
                Fenwick & West LLP is acting as its legal counsel.

                Financing is being provided by Barclays, Citi and SunTrust Robinson
                Humphrey, Inc. (or a lending affiliate), who are also serving as financial
                advisors to the Apollo Funds. LionTree, UBS Investment Bank and
                Evercore are also serving as financial advisors to the Apollo Funds. Paul,
                Weiss, Rifkind, Wharton & Garrison LLP is acting as legal counsel to the
                Apollo Funds.

(Emphasis in original).

The Proxy Omits Material Information

         28.      On July 19, 2019, Defendants filed a materially incomplete and misleading Proxy

with the SEC. The special meeting of Shutterfly stockholders to vote on the Proposed Transaction is

forthcoming. The Individual Defendants were obligated to carefully review the Proxy before it was

filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Proxy misrepresents or omits material

information that is necessary for the Company’s shareholders to make an informed voting decision in

connection with the Proposed Transaction.

         29.      Specifically, the Proxy fails to provide enough information regarding the valuation

analyses performed by Morgan Stanley regarding the Proposed Transaction.

         30.      With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

fails to disclose the number of estimated outstanding shares of the Company’s common stock on a

fully diluted basis as of June 9, 2019. Proxy at 47.

         31.      With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy omits:

(i) the basis for calculating the perpetual growth rates of 0% to 2% for the Management Case and


                                                       7
                Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 8 of 14



(1%) to 1% for the Management Sensitivity Case; (ii) the terminal values calculated for 2024; and

(iii) the number of outstanding shares of Shutterfly’s common stock on a fully diluted basis. Id. at 48-

49.

         32.      These key inputs are material to Shutterfly shareholders, and their omission renders

the summary of Morgan Stanley’s Discounted Cash Flow Analysis incomplete and misleading. As

one highly-respected law professor explained regarding these crucial inputs, in a discounted cash flow

analysis a banker takes management’s forecasts, and then makes several key choices “each of which

can significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

value…” Id. As Professor Davidoff explains:

                There is substantial leeway to determine each of these, and any change can
                markedly affect the discounted cash flow value. For example, a change in
                the discount rate by one percent on a stream of cash flows in the billions of
                dollars can change the discounted cash flow value by tens if not hundreds
                of millions of dollars….This issue arises not only with a discounted cash
                flow analysis, but with each of the other valuation techniques. This dazzling
                variability makes it difficult to rely, compare, or analyze the valuations
                underlying a fairness opinion unless full disclosure is made of the various
                inputs in the valuation process, the weight assigned for each, and the
                rationale underlying these choices. The substantial discretion and lack of
                guidelines and standards also makes the process vulnerable to manipulation
                to arrive at the “right” answer for fairness. This raises a further dilemma in
                light of the conflicted nature of the investment banks who often provide
                these opinions.

        Id. at 1577-78 (emphasis added). Without the above-mentioned information, Shutterfly’s

shareholders cannot evaluate for themselves the reliability of Morgan Stanley’s Discounted Cash

Flow Analysis, make a meaningful determination of whether the implied equity value ranges reflect

the true value of the Company or was the result of an unreasonable judgment by Morgan Stanley, and

make an informed decision regarding whether to vote in favor of the Proposed Transaction.




                                                    8
                Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 9 of 14



          33.   Morgan Stanley’s Precedent Transactions Analysis is also materially misleading. In

particular, the Proxy fails to disclose the individual multiples observed for each of the selected

precedent transactions. Proxy at 49.

          34.   With respect to Morgan Stanley’s Premiums Paid Analysis, the Proxy omits the

individual premiums observed in each of the precedent transactions. Id. at 50.

          35.   Last, with respect to the Equity Research Analysts’ Future Price Targets Analysis, the

Proxy fails to disclose the one-year forward price targets for Shutterfly’s common stock utilized by

Morgan Stanley and the sources thereof. Id. at 51. Further, while the Proxy provides the range of

analyst price targets as of June 7, 2019, it fails to disclose the average analyst price target. Id.

          36.   In sum, the omission of the above-referenced information renders the Proxy materially

incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of the foregoing

material information prior to the upcoming shareholder vote concerning the Proposed Transaction,

Plaintiff will be unable to make an informed decision regarding whether to vote his shares in favor of

the Proposed Transaction, and he is thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                         CAUSES OF ACTION

                                                COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          37.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to


                                                     9
              Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 10 of 14



solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

        39.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

        40.      The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

        41.      Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding the valuation analyses performed by Morgan Stanley in support of its fairness opinion.

        42.      In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

        43.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted


                                                   10
              Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 11 of 14



information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Morgan Stanley reviewed and discussed its

financial analyses with the Board, and further states that the Board considered the financial analyses

provided by Morgan Stanley, as well as its fairness opinion and the assumptions made and matters

considered in connection therewith. Further, the Individual Defendants were privy to and had

knowledge of the projections for the Company and the details surrounding the process leading up to

the signing of the Merger Agreement. The Individual Defendants knew or were negligent in not

knowing that the material information identified above has been omitted from the Proxy, rendering

the sections of the Proxy identified above to be materially incomplete and misleading. Indeed, the

Individual Defendants were required to, separately, review Morgan Stanley’s analyses in connection

with their receipt of the fairness opinions, question Morgan Stanley as to its derivation of fairness,

and be particularly attentive to the procedures followed in preparing the Proxy and review it carefully

before it was disseminated, to corroborate that there are no material misstatements or omissions.

        44.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.

        45.      Shutterfly is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

        46.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who


                                                   11
                Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 12 of 14



will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

    (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          47.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.     The Individual Defendants acted as controlling persons of Shutterfly within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Shutterfly, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          49.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.             The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They


                                                    12
               Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 13 of 14



were thus directly involved in preparing this document.

         51.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

         52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

         53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

         54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.    Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.    Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;


                                                   13
             Case 1:19-cv-06836 Document 1 Filed 07/23/19 Page 14 of 14



       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

       cc


 Dated: July 23, 2019                                 Monteverde & Associates PC
                                                By:    /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                   14
